1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DAVID LEIGH WINKLER,                               )   Case No.: 1:18-cv-0099 - JLT
                                                        )
12                   Plaintiff,                         )   ORDER STRIKING PLAINTIFF’S OPENING
                                                        )   BRIEFS AND DIRECTING PLAINTIFF TO FILE
13           v.                                         )   AN AMENDED OPENING BRIEF
                                                        )
14   NANCY A. BERRYHILL,                                )   (Docs. 25, 26)
     Acting Commissioner of Social Security,            )
15                                                      )
                     Defendant.                         )
16                                                      )
17           On November 26 and 27, 2018, Plaintiff filed documents entitled “Late Submission of
18   Opening Brief.” (Docs. 25, 26) These documents are identical, with the sole difference being the
19   document filed November 26, 2018 was unsigned while the document filed November 27, 2018 was
20   signed by Plaintiff.
21           Plaintiff indicates he sent the attached letter to the Commissioner of Social Security, and it is
22   intended to be his opening brief in this action. (Doc. 25 at 1; Doc. 26 at 1) The Court has reviewed
23   the letter, and finds it is insufficient to satisfy the requirements for an opening brief in this action.
24   Plaintiff addresses why he believes he is “currently disabled.” (See Doc. 25 at 2) In addition, he
25   addresses the conduct of a physician during Plaintiff’s visits and the conduct of the administrative law
26   judge at the hearing. (Id. at 3) From this letter, the most the Court can ascertain is that Plaintiff was
27   frustrated by the conduct of the physician and believes the administrative law judge erred in finding he
28   is not disabled.

                                                            1
1            As the Court previously informed Plaintiff, an opening brief must contain more than the

2    assertion that the ALJ erred in finding he was disabled. Specifically, an opening brief must contain:

3            (a) a description of Plaintiff’s alleged physical or emotional impairments, when
                 Plaintiff contends they became disabling, and how the impairments disable
4                appellant from work;

5            (b) a summary of all relevant medical evidence including an explanation of the
                 significance of clinical and laboratory findings and the purpose and effect of
6                prescribed medication and therapy;

7            (c) a summary of the relevant testimony at the administrative hearing;

8            (d) a recitation of the Commissioner’s findings and conclusions relevant to Plaintiff’s
                 claims;
9
             (e) a short, separate statement of each of Plaintiff’s legal claims stated in terms of the
10               insufficiency of the evidence to support a particular finding of fact or reliance
                 upon an erroneous legal standard; and
11
             (f) argument separately addressing each claimed error.
12
13   (See Doc. 9 at 3-4)

14           Plaintiff has filed to identify any specific error by the ALJ, or address the decision issued on

15   June 9, 2016. For example, to the extent Plaintiff believes the ALJ erred in finding his testimony at

16   the hearing lacked credibility, Plaintiff has not addressed the reasons set forth by the ALJ in making

17   this determination. If Plaintiff believes the ALJ erred in rejecting medical evidence, he has not

18   identified—or clearly cited—evidence in the record that undermines the ALJ’s decision.

19           The Ninth Circuit “has repeatedly admonished that [it] cannot manufacture arguments for an

20   appellant.” Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (internal

21   quotations omitted). Rather, the Court will “review only issues with are argued specifically and

22   distinctly.” Id. (emphasis added). Therefore, when a claim of error is not argued and explained, the

23   argument is waived. See, id. at 929-30 (holding that party’s argument was waived because the party

24   made only a “bold assertion” of error, with “little if any analysis to assist the court in evaluating its

25   legal challenge”); see also Hibbs v. Dep’t of Human Res., 273 F.3d 844, 873 n.34 (9th Cir. 2001)

26   (finding the assertion of error was “too undeveloped to be capable of assessment”). Because Plaintiff

27   does no more than imply the ALJ erred in finding he is not disabled and fails to identify any specific

28   error or analysis to assist the Court, the opening brief is insufficient.

                                                           2
1           Previously, the parties were informed that briefs not substantially complying with the Court’s

2    Scheduling Order requiring each claimed error to be identified and supported by citation to legal

3    authority and the record would be stricken. (See Doc. 9-4) Accordingly, due to the substantive

4    defects of Plaintiff’s opening brief, the Court ORDERS:

5           1.      Plaintiff’s opening briefs (Docs. 25 and 26) are STRICKEN;

6           2.      Plaintiff SHALL file an amended opening brief complying with the requirements set

7                   forth above and in the Court’s Scheduling Order no later than December 31, 2018; and

8           3.      Plaintiff is advised that failure to comply with this Order may result in the imposition

9                   of sanctions, including dismissal of the action.

10
11   IT IS SO ORDERED.

12      Dated:     November 28, 2018                           /s/ Jennifer L. Thurston
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
